       Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES,
PLANNED PARENTHOOD OF ARKANSAS &
EASTERN OKLAHOMA, D/B/A PLANNED
PARENTHOOD GREAT PLAINS, STEPHANIE HO,
M.D., and THOMAS TVEDTEN, M.D., on behalf
of themselves and their patients,

              Plaintiffs,

       v.

LESLIE RUTLEDGE, in her official capacity as
Attorney General of the State of Arkansas;
LARRY JEGLEY, in his official capacity as
                                                   CIVIL ACTION
Prosecuting Attorney of Pulaski County; MATT
DURRETT, in his official capacity as Prosecuting
                                                   Case No. 4:19-cv-00449-KGB
Attorney of Washington County; SYLVIA D.
SIMON, M.D., in her official capacity as
                                                   SUPPLEMENTAL OPPOSITION TO
Chairman of Arkansas State Medical Board;
                                                   MOTION FOR EXPEDITED
ROBERT BREVING JR., M.D., VERYL D. HODGES,
                                                   DISCOVERY AND CROSS MOTION
D.O., JOHN H. SCRIBNER, M.D., OMAR T. ATIQ,
                                                   FOR A PROTECTIVE ORDER
M.D., RHYS L. BRANMAN, M.D., RODNEY
GRIFFIN, M.D., MRS. MARIE HOLDER, BRIAN T.
HYATT, M.D., MR. LARRY D. “BUDDY” LOVELL,
TIMOTHY C. PADEN, M.D., DON R. PHILLIPS,
M.D., WILLIAM L. RUTLEDGE, and M.D., DAVID
L. STAGGS, M.D., in their official capacities as
officers and members of the Arkansas State
Medical Board, and NATHANIEL SMITH, M.D.,
M.P.H., in his official capacity as Director and
State Health Officer of the Arkansas Department
of Health,

              Defendants.




                                              1
            Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 2 of 10



                                            INTRODUCTION

          After agreeing to negotiate a protective order to facilitate Plaintiffs’ production of

documents and information, Defendants refused to treat anything other than “patient names, birth

dates, social security numbers, telephone numbers, physical addresses, and email addresses”

confidentially. That narrow scope does not even track the federally-mandated confidential

treatment of patient health data. 1 Information about Plaintiffs’ physicians, clinic staff, or other

affiliated persons, as well as other sensitive information that could jeopardize the safety or

privacy of any person, would receive no protection. As this Court knows, Defendants sought

broad pre-hearing discovery that extends far beyond “patient-identifying information,” including

all data relied on by Plaintiffs’ expert Jason Lindo, the names of OBGYNs Plaintiffs contacted to

gauge their interest in employment, and proprietary business information. 2 Even though pre-

hearing discovery is not the norm, Plaintiffs agreed to produce a limited set of documents and

information pursuant to a protective order sufficient to maintain the privacy and safety of

Plaintiffs, their patients, staff, and affiliates. But Defendants have since refused a protective

order that is reasonable in scope while stating no basis for that refusal other than it is only “fair”

to designate patient-identifying information as confidential. 3 Nor have Defendants identified any

use for the information subject to discovery outside of this litigation, and Plaintiffs can think of

none. Plaintiffs cannot proceed with any production of documents or information without a

protective order in place that will ensure sensitive information will be treated as confidential.




1
    See 45 C.F.R. § 164.514(b)(2)(b) (listing confidential patient-identifying factors under HIPAA).
2
    See Defendants’ First Set of Interrogatories and Requests for Production (Dkt. No. 26-1).
3
    See Email from V. Wagner to T. Simeone, July 17, 2019 (Ex. 1).


                                                      2
            Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 3 of 10



Thus, Plaintiffs oppose Defendants’ renewed motion for expedited discovery and move for a

protective order that is reasonable in scope. 4

                                               BACKGROUND

Defendants Move for Broad Discovery and
Plaintiffs Agree to Produce a Limited Set Pursuant to a Protective Order

           On July 2, 2019, Defendants’ filed a Motion for Expedited Pre-Hearing Discovery and

propounded Interrogatories and Requests for Production seeking (among other things) (i) highly

confidential and sensitive personal-health information about Arkansas abortion patients, 5 (ii)

information about Plaintiffs’ efforts to identify OBGYNs willing to subject themselves to the

stigma and harassment associated with providing abortion care in this State, 6 (iii) details

regarding the professional histories of Arkansas clinicians who are irrelevant to this litigation, 7

and (iv) six years of certain patient-complication data. 8 Plaintiffs opposed that motion because




4
    Plaintiffs’ proposed protective order is attached as Exhibit 2.
5
  See Defendants’ First Set of Interrogatories and Requests for Production (Dkt. No. 26-1), Interrogatory
No. 1 (seeking 2016-present PPAEO and LRFP abortion-care detail); Interrogatory No. 5 (“Identify all
data on which Jason Lindo relied in drafting his declaration.”); Interrogatory No. 6 (seeking 2016-present
information regarding Dr. Kathleen Paulson’s abortion care); Interrogatory No. 10 (seeking 2014-present
PPAEO and LRFP abortion-care-complication information); RFP No. 1 (seeking all documents relied on
in responding to Interrogatory Nos. 1-10).
6
  See id. Interrogatory No. 3 (seeking names of OBGYNs identified and contacted by PPAEO and LRFP
and detail regarding any related communications); Interrogatory No. 7 (seeking names of two clinicians
identified by LRFP); RFP No. 2 (requesting correspondence between PPAEO and LRFP and the listserv
of Physicians for Reproductive Health); RFP No. 3 (requesting correspondence between PPAEO and
LRFP and the National Abortion Federation or associated persons or programs).
7
  See id. Interrogatory No. 2 (seeking information regarding “any allegations of professional misconduct
made against each individual who is in any way related to PPAEO, LRFP, or both, and who performs or
has performed abortions”); Interrogatory No. 4 (seeking the names and other information of contracted
physicians); Interrogatory No. 9 (seeking information regarding Dr. Janet Cathey’s abortion-care-related
training).
8
  See id. Interrogatory No. 10 (seeking 2014-present PPAEO and LRFP abortion-care-complication
information).


                                                        3
            Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 4 of 10



the discovery sought was overbroad and there was no protective order in place. 9 Yet Plaintiffs

offered to produce a limited set of discovery so long as the parties entered a protective order that

would ensure continued confidential treatment. 10

Defendants Refused a Protective Order that is Reasonable in Scope

          Consistent with Plaintiffs’ statement in their Opposition to Defendants’ Motion for

Expedited Pre-Hearing Discovery, Plaintiffs emailed Defendants a proposed protective order on

July 10. 11 Defendants did not respond with a counterproposal until July 15, at which time they

served an extremely narrow draft protective order that would allow only the following content to

be designated confidential: “patient names, birth dates, social security numbers, telephone

numbers, physical addresses, and email addresses.” 12 Because that limited category of

information is insufficient to protect the highly sensitive and confidential information subject to

disclosure, Plaintiffs responded within one day with a counter proposal that defined confidential

information as:

                  any proprietary information, sensitive business documents or information,
                  confidential research, development or commercial information, information
                  implicating privacy interests (including but not limited to sensitive personal
                  information), and information about the Plaintiffs, their staff members,
                  physicians, and patients, and other sensitive information, including that which
                  could jeopardize the privacy or safety of, or otherwise injure, the staff, physicians,
                  patients, and others associated with Plaintiffs.




9
  See Plaintiffs Opposition to Defendants’ Motion for Expedited Pre-Hearing Discovery (Dkt. No. 33)
(July 8, 2019).
10
  See, e.g., id. at 12 (“Subject to their objections, and the entry of a protective order, Plaintiffs will
identify all May 1, 2016 to April 30, 2019 abortions provided at PPAEO’s and LRFP’s health centers,
along with the name of the providing physician, the point in pregnancy at which the abortion was
performed, and the type of procedure provided.”).
11
     Email from T. Simeone to Defendants, July 10, 2019 (Ex. 3).
12
  Defendants’ Proposed Protective Order attached to Email from V. Wagner to T. Simeone, July 15, 2019
(Ex. 4).


                                                      4
               Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 5 of 10



This definition is identical to that which this Court ordered in Jegley. See Planned Parenthood

Arkansas & E. Oklahoma v. Jegley, 2016 WL 7487914, at *4 (E.D. Ark. Feb. 1, 2016) (“[G]iven

the record before the Court and the interests and risks involved, the Court agrees that a

‘confidential’ designation is appropriate and should be available in the protective order for other

information about the plaintiffs, their staff members, physicians, and patients; other sensitive

information, including that which could jeopardize the privacy or safety of, or otherwise injure,

the staff, physicians, patients, and others associated with plaintiffs[.]”).

           Defendants refused on three purported grounds: (1) because they previously objected to

this definition of Confidential Information in Jegley 13 (even though this Court did not find those

objections persuasive); (ii) it is only “fair” to designate patient-identifying information as

confidential 14; and (iii) the patients have not invoked this Court’s jurisdiction. 15 Defendants

cited no law to support their assertion that parties who seek relief in court are not entitled to

protect sensitive information that could lead to harm if publicly disclosed, and there is none. It is

widely recognized that highly sensitive information should be disclosed in litigation only subject

to a protective order.

Plaintiffs’ Protective Order Affords Necessary Protections

           Plaintiffs’ revised protective order, shared with Defendants on July 16 16, provides

reasonable and necessary protections to Plaintiffs, their patients, their staff, and other physicians.

As this Court knows, Plaintiffs agreed to produce the following categories of expedited pre-


13
  Email from V. Wagner to T. Simeone, July 17, 2019 (“The Jegley defendants objected to the broad
language in that protective order. (See Opp’n to Mot. for Protective Order, DE 35 (Jegley Docket).) And
we think similar objections apply here.”).
14
     See id.
15
     See id.
16
     Email from T. Simeone to V. Wagner, July 16, 2019 (Ex. 5).


                                                    5
          Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 6 of 10



hearing discovery, which extends far beyond the “patient-identifying information” that

Defendants agree to protect:

     •   A list of all abortions provided between May 1, 2016 and April 30, 2019 at PPAEO and
         LRFP’s health centers, along with the name of the providing physician, at how many
         weeks of pregnancy the procedure was performed, and the type of procedure provided
         (Interrogatory No. 1);
     •   For Drs. Tvedten and Horton, any medical-practice-related lawsuits, medical-practice-
         related settlements, and any complaints filed with any entity charged with oversight of
         the medical profession (Interrogatory No. 2);
     •   All PPAEO and LRFP abortion-care data on which Dr. Lindo relied in drafting his
         declaration (Interrogatory No. 5);
     •   What portion (identified as a percentage) of the 2016-2018 services provided by LRFP
         were abortions, and what portion of the services provided were other medical care
         (Interrogatory No. 8);
     •   For 2016-2018, LRFP’s number of post-abortion-care annual patient hospital transfers or
         referrals, and the underlying medical condition associated with each transfer or referral,
         to the extent that data is available after a reasonable search. (Interrogatory No. 10);
     •   Any correspondence sent to the Physicians for Reproductive Health list serve from LRFP
         regarding the need for a board-certified or board-eligible OBGYN to comply with the
         OBGYN Requirement (RFP No. 2); and

     •   Any correspondence sent to NAF (but not any follow-up with individual clinicians)
         regarding the need for a board-certified or board-eligible OBGYN to comply with the
         OBGYN Requirement. (RFP No. 3).
         In sum, Plaintiffs agreed to produce patient health data (which includes much more than

just patient names, birth dates, social security numbers, telephone numbers, physical addresses,

and email addresses), personal information about physicians who are already subject to intense

stigma and harassment because of their work as abortion-care providers 17, and proprietary

business information. Plaintiffs cannot produce such information without the ability to designate

it confidential. For that reason, Plaintiffs ask the Court to deny Defendants’ Renewed Motion




17
  See Brief in Support of Plaintiffs’ Motion for a Temporary Restraining Order and/or Preliminary
Injunction (Dkt. No. 4) at 23.


                                                   6
            Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 7 of 10



for Expedited Pre-Hearing Discovery and grant Plaintiffs’ Motion for a Protective Order, at

which time Plaintiffs are prepared to promptly produce the agreed-upon discovery. 18

                                                ARGUMENT

           The public’s right of access to judicial records is not absolute and the Court may, in its

discretion, enter a protective order to protect parties’ or individuals’ interests. Webster Groves

Sch. Dist. v. Pulitzer Pub. Co., 898 F.2d 1371, 1376 (8th Cir. 1990). The Eighth Circuit has held

that protecting the privacy and personal safety of individuals is a sufficient reason for entering a

protective order. Goff v. Graves, 362 F.3d 543, 550 (8th Cir. 2004) (approving a district court’s

decision to enter a protective order to protect confidential informants from acts of retaliation).

Indeed, in cases such as this involving highly sensitive patient health information, the Health

Insurance Portability and Accountability Act requires that a compliant protective order is entered

before any covered information is produced. See Brown v. Providence Med. Ctr., 2011 WL

2259746, at *1 (D. Neb. June 6, 2011) (“Pursuant to the Health Insurance Portability and

Accountability Act (‘HIPAA’), a health care provider is restricted from providing PHI unless a

HIPAA-compliant protective order is entered.”). Under Federal Rule of Civil Procedure 26(c),

this Court has the authority to enter a protective order that justice requires “to protect a party or

person from annoyance, embarrassment, oppression, or undue burden[.]” Fed. R. Civ. P. 26(c);

see also Murphy v. Kmart Corp., 255 F.R.D. 497, 503–04 (D.S.D. 2009) (“Rule 26(c) confers

broad discretion on the [district] court to decide when a protective order is appropriate and what

degree of protection is required.”).

           Here, justice requires a protective order that allows Plaintiffs to designate as confidential

information about Plaintiffs, their staff members, physicians, patients, and other sensitive


18
     See Plaintiffs’ proposed Protective Order (Ex. 2).


                                                          7
            Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 8 of 10



information that may jeopardize the privacy or safety of those persons. Defendants have asked

for sensitive, identifying information about Plaintiffs’ physicians, yet they are unwilling to treat

such information as confidential. Plaintiffs have submitted evidence in connection with their

Motion for a Temporary Restraining Order and/or Preliminary Injunction that Plaintiffs’

physicians and staff have been subject to severe stigma and harassment because they provide

abortions. 19 Numerous courts recognize that information that could subject abortion-providers to

further harassment requires confidential treatment. See Planned Parenthood of Kansas and Mid-

Missouri v. Lyskowski, Case No. 2:15-CV04273-NKL, ECF No. 29 (W.D. Mo. Dec. 11, 2015);

Planned Parenthood Southeast, Inc. v. Strange, 33 F.Supp.3d 1330, 1334 (M.D. Ala.), as

corrected (Oct. 24, 2014), supplemented, 33 F.Supp.3d 1381 (M.D. Ala. 2014), and amended,

Case No. 2:13cv405-MHT, 2014 WL 5426891 (M.D. Ala. Oct. 24, 2014); Planned Parenthood

of Wis. Inc. v. Van Hollen, 94 F.Supp.3d 949, 959 n.11 (W.D. Wis.) aff’d sub nom. Planned

Parenthood of Wis., Inc. v. Schimel, 806 F.Supp. 3d 908 (7th Cir. 2015); Carhart v. Ashcroft,

300 F.Supp.2d 921 (D. Neb. 2004).

           Defendants also ask for, and Plaintiffs have agreed to provide, patient health information

that extends far beyond just patient contact information, as well as proprietary business

information about Plaintiffs’ efforts to comply with the OBGYN requirement and their abortion

care data. 20 Subject to a meaningful protective order, Plaintiffs would produce all of the data

underlying their expert Jason Lindo’s report (which includes years of abortion-patient

information across the state) and the health information of patients who experienced




19
     See supra n. 17.
20
     See supra at 5-6.


                                                    8
               Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 9 of 10



complications requiring a hospital transfer. 21 That type of highly sensitive, private information

is routinely given confidential treatment in courts. Murphy, 255 F.R.D. at 503–04 (“When

dealing with sensitive or proprietary information, courts routinely grant protective orders that

limit who may access the disclosed information and how the disclosed information may be

used.”). Defendants’ refusal to do so finds no support in the law.

                                             CONCLUSION

           For all of the reasons stated above, Plaintiffs respectfully request that this Court deny

Defendants’ Renewed Motion for Expedited Pre-Hearing Discovery and grant Plaintiffs’

protective order, which is attached as Exhibit 2.




 Dated: July 18, 2019                                Respectfully submitted,

                                                     Leah Godesky*
                                                     Kelly Scavone*
                                                     Attorneys for Plaintiffs
                                                     O’Melveny and Myers LLP
                                                     Times Square Tower
                                                     7 Times Square
                                                     New York, New York 10036
                                                     lgodesky@omm.com
                                                     kscavone@omm.com
                                                     Tel: (212) 326-2254
                                                     Fax: (212) 326-2061

                                                     Kendall Turner*
                                                     Attorney for Plaintiffs
                                                     O’Melveny and Myers LLP
                                                     1625 Eye St. NW

21
     See id.


                                                     9
      Case 4:19-cv-00449-KGB Document 60 Filed 07/18/19 Page 10 of 10



                                        Washington, DC 20006
                                        (202) 383-5300
                                        kendallturner@omm.com

                                        Taylor Simeone*
                                        Attorney for Plaintiffs
                                        O’Melveny and Myers LLP
                                        1999 Avenue of the Stars
                                        Los Angeles, CA 90067
                                        tsimeone@omm.com
                                        (310) 553-6700

                                        Attorneys for Plaintiffs
Meagan Burrows*                         Bettina Brownstein (AR Bar No. 85019)
Susan Talcott Camp*                     Bettina E. Brownstein Law Firm
American Civil Liberties Union          904 West 2nd Street, Suite 2
Foundation                              Little Rock, AR 72201
125 Broad St, 18th Floor                (501) 920-1764 – Telephone
New York, NY 10001                      E-Mail: bettinabrownstein@gmail.com
mburrows@aclu.org
tcamp@aclu.org                          On Behalf of the Arkansas Civil Liberties Union
(212) 549-2633                          Foundation, Inc.
Attorneys for Plaintiffs LRFP and Dr.   Attorney for Plaintiffs
Thomas Tvedten
                                        Rebecca Rhodes Jackson (AR Bar No. 2017079)
Maithreyi Ratakonda*                    904 West 2nd Street
Planned Parenthood Federation of        Little Rock, AR 72201
America                                 (314) 440-6265 – Telephone
123 William St., 9th Fl.                E-Mail: beckywesth@gmail.com
New York, NY 10038
mai.ratakonda@ppfa.org                  On Behalf of the Arkansas Civil Liberties Union
(212) 261-4405                          Foundation, Inc.
                                        Attorney for Plaintiffs LFRP and Dr. Thomas Tvedt
Attorney for Plaintiffs PPAEO and Dr.
Stephanie Ho

* Motion for admission pro hac vice
granted




                                        10
